IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 25 EM 2015
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
JESSIE DERRICK BOND,          :
                              :
                Petitioner    :


                                      ORDER



PER CURIAM

       AND NOW, this 1st day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent it requests mandamus relief. The Court of Common

Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s Post Conviction

Relief Act petition within 90 days.